Title: Report on the Petition of Eliphalet Ladd, [19 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 19, 1792Communicated on April 20, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred the Memorial of Eliphalet Ladd, respectfully makes the following Report thereupon.
It has been made a question, whether under the laws of the United States, as they now stand, duties are payable on goods imported in vessels which have suffered shipwreck in the act of transportation. A suit, in which this question is involved, is depending in one of the Courts of the United States.
But the terms of the law have rendered it the duty of the Officers of the customs to advance the claim, which has been done on all the occasions that have hitherto occurred.
The casualty of shipwreck is so affecting a calamity, and is usually attended with such considerable loss to the concerned, that the exacting from the sufferers, the public dues on the articles which escape, is apt to be regarded as partaking of severity and oppression.
The provision for the case of damaged goods is not always a sufficient remedy. It may happen that the goods saved are not damaged, though a large proportion may have been entirely lost.
It would seem, upon the whole, expedient, either entirely to remit the duties in every case of shipwreck, or to vest somewhere a power, either to remit, or abate, according to the circumstances of each case.
The last would best consist with a due apportionment of the degree of relief, to the degree of suffering. From the rareness of the casualty, the loss to the revenue, from either arrangement, could not be very material.

The case stated in the petition appears to be a strong one for relief.
All which is humbly Submitted,
Alexander Hamilton.Secry. of the Treasy.
Treasury Department April 19th 1792.
